DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al. (US 20210006730 A1) in view of Haddad et al. (US 8902318 B1).

Concerning claim 1, Solomon et al. (hereinafter Solomon) teaches an electronic device (fig. 1A: computing device 100) comprising: 
a housing defining a first channel (fig. 1B: item 182 and/or fig. 1C: item 180); 
a first camera oriented in a first direction (fig. 2A: camera 120);  and
a second camera oriented in a second direction that is different from the first direction (fig. 2A camera 110). Not explicitly taught is a shutter assembly comprising:  a switch including a protrusion that is disposed at least partially within the first channel, wherein the switch is actuatable between a first position in which the first camera and the second camera are unobstructed, and a second position in which the first camera and the second camera are (i) obstructed and (ii) disabled; a link operably coupled to the switch, the link defining a second channel; a first cover coupled to the link, the first cover for obstructing the first camera; and  an arm coupled to the link, the arm including: (i) a pin configured to translate within the second channel during actuation of the switch, and (ii) a second cover for obstructing the second camera.
Haddad et al. (hereinafter Haddad) teaches internal signal diversion with camera shuttering with
a shutter assembly (fig. 15A: privacy mode switch 1520) comprising: 
a switch including a protrusion that is disposed at least partially within a first channel (fig. 15A: privacy mode switch 1520), wherein the switch is actuatable between a first position in which the first camera and the second camera are unobstructed (col. 17, ll. 60-63), and a second position in which the first camera and the second camera are (i) obstructed and (ii) disabled (col. 17, ll. 57-60); 
a link operably coupled to the switch, the link defining a second channel (figs. 16A-16B: connecting member 1627); 
a first cover coupled to the link, the first cover for obstructing the first camera (figs. 16A-16B: one of first and second lens shutters 1611 and 1631); and 
an arm coupled to the link (figs. 16A-16B: U-shaped structure 1603), the arm including: (i) a pin configured to translate within the second channel during actuation of the switch (figs. 16A-16B: one of extensions 1605 and/or 1607), and (ii) a second cover for obstructing the second camera (figs. 16A-16B: a second one of first and second lens shutters 1611 and 1631).
Considering the teachings of Solomon and Haddad, together as a whole, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the shutter assembly of Haddad into the Solomon invention in order to enable a privacy mode on the electronic device.

Concerning claim 3, Solomon further teaches the device of claim 1, wherein: 
the switch is configured to translate in a third direction between the first position and the second position (fig. 8: 813 – position 2; col. 9, ll. 16-30); and 
actuating the switch in the third direction translates the arm in a fourth direction that is different than the third direction (fig. 8: 813 – position 2; col. 9, ll. 16-30).

Concerning claim 4, Solomon teaches the device of claim 3, wherein the second channel includes a path that extends in both the third direction and the fourth direction (fig. 15A: shutter mechanism 1525 is situated in a channel that extends in a third and fourth direction; figs. 16A-16B show another angle of the shutter mechanism movement directions.). 
Not explicitly taught is the second channel including a substantially serpentine path, however, the shape of the second channel is merely an obvious matter of design choice implemented by the inventor. Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to implement the second channel in a substantially serpentine path in order to allow the switch to translate between positions.

Concerning claim 5, Solomon teaches a device (fig. 1A: computing device 100) comprising: 
a first camera (fig. 2A: camera 120); and
a second camera (fig. 2A: camera 110). Not explicitly taught is a shutter assembly comprising: a switch; a link including a first cover, the link operably coupled to the switch; and an arm including a second cover, the arm operably coupled to the link, wherein actuating the switch to a first position disposes the first cover within a first field of view of the first camera and the second cover within a second field of view of the second camera, and actuating the switch to a second position disposes the first cover outside of the first field of view and the second cover outside of the second field of view.
Haddad teaches internal signal diversion with camera shuttering with a shutter assembly comprising: 
a switch (fig. 15A: privacy mode switch 1520); 
a link including a first cover (figs. 16A-16B: one of first and second lens shutters 1611 and 1631), the link operably coupled to the switch (figs. 16A-16: connecting member 1627); and 
an arm including a second cover (figs. 16A-16B: U-shaped structure 1603 including one of first and second lens shutters 1611 and 1631), the arm operably coupled to the link (figs. 16A-16: connecting member 1627), wherein actuating the switch to a first position disposes the first cover within a first field of view of the first camera and the second cover within a second field of view of the second camera (col. 17, ll. 57-60), and actuating the switch to a second position disposes the first cover outside of the first field of view and the second cover outside of the second field of view (col. 17, ll. 60-63).
Considering the teachings of Solomon and Haddad, together as a whole, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Haddad into the Solomon invention in order to enable a privacy mode on the electronic device.

Concerning claim 6, Haddad further teaches the device of claim 5, wherein: 
the link includes a first end and a second end (figs. 16A-16B connecting member 1627), the first end operably engaging with the switch and the second end including the first cover (figs. 16A-16B connecting member 1627, wherein the first end is connected to switch 1620 and the second end connected to lens shutters 1611 and 1631); and 
the arm includes a third end and a fourth end, the third end operably engaging with the link and the fourth end including the second cover (figs. 16A-16B U-structure 1603 connected to first and second lens shutters 1611 and 1631).

Concerning claim 7, Haddad further teaches the device of claim 5, wherein: 
the link defines a channel (figs. 16A-16B: connecting member 1627 defines a channel to translate in different directions); and 
the arm includes a projection configured to translate within the channel for actuating the arm to dispose the second cover within the second field of view and outside of the second field of view (figs. 16A-16B U-structure 1603 translates between positions to dispose the second cover within the second field of view and outside of the second field of view).

Concerning claim 8, Haddad further teaches the device of claim 5, wherein the arm defines a passage (figs. 16A-16B: connecting member 1627 and U-shaped structure 1603 define a passage), further comprising fastener disposed at least partially through the passage (figs. 16A-16B: switch 1620 is equivalent to a fastener disposed through the passage), and wherein: 
the fastener translates between first ends of the passage and second ends of the passage (figs. 16A[Wingdings font/0xE0]16B: switch 1620 translates between one end of the passage to a second end of the passage). 
Not explicitly taught is the arm defining a first passage and a second passage, further comprising a first fastener disposed at least partially through the first passage and a second fastener disposed at least partially through the second passage; and wherein the first fastener translates between first ends of the first passage; and the second fastener translates between second ends of the second passage, however, the use of first and second fasteners and first and second passages is merely an obvious matter of design choice by the inventor. In this case, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Haddad invention to implement an arm defining a first passage and a second passage, further comprising a first fastener disposed at least partially through the first passage and a second fastener disposed at least partially through the second passage; and wherein the first fastener translates between first ends of the first passage; and the second fastener translates between second ends of the second passage in order limit translation of the first an second lens shutters that obstruct the first and second cameras. Furthermore, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Concerning claim 9, Haddad further teaches the device of claim 5, wherein:
actuating the switch in a first direction actuates the link in the first direction to dispose the first cover within the first field of view (figs. 16A[Wingdings font/0xE0]16B: actuating switch 1620 in a first direction disposes the first cover within the first field of view); 
actuating the switch in the first direction actuates the arm in a second direction to dispose the second cover within the second view of view (figs. 16A[Wingdings font/0xE0]16B: actuating switch 1620 in a second direction disposes the second cover within the second field of view); 
actuating the switch in a third direction actuates the link in a third direction to dispose the first cover outside the first field of view (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in a third direction disposes the first cover outside the first field of view); and 
actuating the switch in the third direction actuates the arm in a fourth direction to dispose the second cover outside the second field of view (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in a fourth direction disposes the second cover outside the second field of view).

Concerning claim 10, Haddad further teaches the device of claim 9, wherein:
the third direction is opposite the first direction (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in the opposite direction); and 
the fourth direction is opposite the second direction (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in the opposite direction). Not explicitly taught is the second direction is substantially orthogonal to the first direction; and the fourth direction is substantially orthogonal to the third direction, however, the direction to actuate the switch in order to dispose the second cover within and outside the second field of view is merely an obvious matter of design choice implemented by the inventor. Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Haddad invention to actuate the switch in a second direction substantially orthogonal to the first direction; and the fourth direction is substantially orthogonal to the third direction in order to cover and/or uncover a camera.

Concerning claim 12, Solomon teaches the device of claim 5, wherein: 
the first camera is oriented in a first direction (fig. 2A: camera 120); and 
the second camera is oriented in a second direction that is different than the first direction (fig. 2A: camera 110).

Concerning claim 13, Haddad teaches the device of claim 5, further comprising a housing including a channel (figs. 16A-16B: channel enclosing switch 1620), wherein the switch includes a protrusion that is actuatable within the channel, between the first position and the second position (fig. 15A: privacy mode switch 1520; col. 17, ll. 57-63).

Concerning claim 14, Haddad teaches the device of claim 5, further comprising:
a second switch (fig. 7: switch mechanism 712 and/or switching matrix 714); 
one or more processors (fig. 7: secured processor 719); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (col. 8, ll. 57-62) comprising: 
receiving, from the second switch, first data associated with the switch positioned in the first position (col. 3, l. 46 – col. 4, l. 4); 
based at least in part on the first data, enabling the first camera and the second camera (col. 3, l. 46 – col. 4, l. 4); 
receiving, from the second switch, second data associated with the switch positioned in the second position (col. 3, l. 46 – col. 4, l. 4); and 
based at least in part on the second data, disabling the first camera and the second camera (col. 3, l. 46 – col. 4, l. 4).

Concerning claim 15, Solomon teaches an audiovisual electronic device comprising: 
a first camera oriented substantially outwards from a front of the audiovisual electronic device (fig. 2A: camera 120); 
a second camera oriented substantially downwards towards a bottom of the audiovisual electronic device (fig. 2A: camera 110). Not explicitly taught is a shutter assembly actuatable between a first position in which the first camera and the second camera are unobstructed, and a second position in which the first camera and the second camera are obstructed.
Haddad teaches internal signal diversion with camera shuttering comprising:
a shutter assembly (fig. 15A: privacy mode switch 1520) actuatable between a first position in which the first camera and the second camera are unobstructed (col. 17, ll. 60-63), and a second position in which the first camera and the second camera are obstructed (col. 17, ll. 57-60).
Considering the teachings of Solomon and Haddad, together as a whole, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the shutter assembly of Haddad into the Solomon invention in order to enable a privacy mode on the electronic device.

Concerning claim 16, Haddad further teaches the electronic device of claim 15, wherein the shutter assembly comprises: 
a switch (fig. 15A: privacy mode switch 1520; fig. 16: switch 1620); 
a link operably coupled to the switch (figs. 16A-16B: connecting member 1627), the link including a first cover for obstructing the first camera (figs. 16A-16B: one of first and second lens shutters 1611 and 1631); and 
an arm operably coupled to the switch (figs. 16A-16B: U-shaped structure 1603), the arm including a second cover for obstructing the second camera (figs. 16A-16B: a second one of first and second lens shutters 1611 and 1631).
Concerning claim 17, Haddad further teaches the device of claim 16, wherein: 
the link defines a channel having a path (figs. 16A-16B: channel enclosing switch 1620); and
 the arm includes a projection that operably engages with the channel, wherein the projection translates within the channel for actuating the second cover (fig. 15A: privacy mode switch 1520; col. 17, ll. 57-63). Not explicitly taught is the channel including a substantially serpentine path, however, the shape of the second channel is merely an obvious matter of design choice implemented by the inventor. Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to implement the second channel in a substantially serpentine path in order to allow the switch to translate between positions.

Concerning claim 18, Haddad further teaches the device of claim 15, wherein: 
a first portion of the shutter assembly actuates in a first direction for obstructing the first camera (figs. 16A[Wingdings font/0xE0]16B: actuating switch 1620 in a first direction obstructs a first camera); 
a second portion of the shutter assembly actuates in a second direction for obstructing the second camera based on the first portion actuating the first direction (figs. 16A[Wingdings font/0xE0]16B: actuating switch 1620 in a first direction actuates connecting member 1627 that causes obstruction of a second camera); 
the first portion actuates in a third direction for unobstructing the first camera (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in the opposite direction unobstructs a first camera); and 
the second portion actuates in a fourth direction for unobstructing the second camera based on the first portion actuating in the third direction (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in the opposite direction actuates connecting member 1627 that causes unobstruction of a second camera).

Concerning claim 19, Haddad further teaches the device of claim 18, wherein:
the third direction is opposite the first direction (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in the opposite direction); and 
the fourth direction is opposite the second direction (figs. 16B[Wingdings font/0xE0]16A: actuating switch 1620 in the opposite direction). Not explicitly taught is the second direction is substantially orthogonal to the first direction; and the fourth direction is substantially orthogonal to the third direction, however, the direction to actuate the switch in order to dispose the second cover within and outside the second field of view is merely an obvious matter of design choice implemented by the inventor. Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Haddad invention to actuate the switch in a second direction substantially orthogonal to the first direction; and the fourth direction is substantially orthogonal to the third direction in order to cover and/or uncover a camera.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al. (US 20210006730 A1) in view of Haddad et al. (US 8902318 B1), further in view of Shulka et al. (US 2012/0175232 A1).

Concerning claim 2, Solomon in view of Haddad teaches the electronic device of claim 1. Not explicitly taught is the device, wherein: the switch includes a first projection and a second projection; the housing includes a first protrusion and a second protrusion; the first projection engages with the first protrusion in the first position; and the second projection engages with the second protrusion in the second position.
Shulka et al. (hereinafter Shulka) teaches a structurally enhanced switch assembly, wherein:
the switch includes a first projection and a second projection (fig. 5: switch contact positions 234); 
the housing includes a first protrusion (fig. 5: spring arm 502 has a protrusion that engages with the first and second projection);
the first projection engages with the first protrusion in the first position (¶¶0034-0045); and 
the second projection engages with the first protrusion in the second position (¶¶0034-0045). 
Considering the teachings of Solomon, Haddad and Shulka, together as a whole, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shulka into the Solomon and Haddad invention in order to securely slide the switch in to multiple contact positions.
Not explicitly taught by the cited art is the housing including a second protrusion, however, including a second protrusion on the housing is merely an obvious matter of design choice implemented by the inventor. Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Shulka invention to include a second protrusion on the housing to engage with the second projection in order to facilitate the switch into a different contact position.

Concerning claim 11, Solomon in view of Haddad teaches the electronic device of claim 5. Not explicitly taught is the device, wherein: the switch includes a first projection and a second projection; the housing includes a first protrusion and a second protrusion; the first projection engages with the first protrusion in the first position; and the second projection engages with the second protrusion in the second position.
Shulka et al. (hereinafter Shulka) teaches a structurally enhanced switch assembly, wherein:
the switch includes a first projection and a second projection (fig. 5: switch contact positions 234); 
the housing includes a first protrusion (fig. 5: spring arm 502 has a protrusion that engages with the first and second projection);
the first projection engages with the first protrusion in the first position (¶¶0034-0045); and 
the second projection engages with the first protrusion in the second position (¶¶0034-0045).
Considering the teachings of Solomon, Haddad and Shulka, together as a whole, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Shulka into the Solomon and Haddad invention in order to securely slide the switch in to multiple contact positions.
Not explicitly taught by the cited art is the housing including a second protrusion, however, including a second protrusion on the housing is merely an obvious matter of design choice implemented by the inventor. Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Shulka invention to include a second protrusion on the housing to engage with the second projection in order to facilitate the switch into a different contact position.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon et al. (US 20210006730 A1) in view of Haddad et al. (US 8902318 B1), further in view of Sakai et al. (US 2021/0133220 A1).

Concerning claim 20, Solomon in view of Haddad teaches the electronic device of claim 15. Solomon teaches the device, further comprising:
a sensor oriented substantially downwards to the bottom (fig. 2A: camera 110; ¶0066: detector 504 analyzes images/video from camera 110 in real-time to sense tangible objects and the user manipulation of tangible objects); and
an emitter oriented substantially outwards from the front (¶0068: camera 120 may include a flash). Not explicitly taught is the device, further comprising: a projector oriented substantially downwards towards the bottom.
Sakai et al. (hereinafter Sakai) teaches a telepresence apparatus comprising a projected oriented substantially downwards towards the bottom (fig. 4: projection detector 154).
Considering the teachings of Solomon, Haddad, and Sakai, together as a whole, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a projector oriented substantially downwards towards the bottom into the Solomon and Haddad invention in order to project an image onto the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425